NUMBER 13-08-00255-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MICHAEL REECE,                                                                Appellant,

                                            v.

NCO PORTFOLIO MANAGEMENT,                                                      Appellee.


               On appeal from the County Court at Law No. 3
                          of Collin County, Texas.


                          MEMORANDUM OPINION

             Before Justices Yañez, Rodriguez, and Benavides
                    Memorandum Opinion Per Curiam

       The parties to this appeal have filed an agreed motion to vacate the judgment of the

trial court and remand this matter to the trial court for further action consistent with the

agreement of the parties. See TEX . R. APP. P. 42.1(a)(2)(A).
       The Court, having considered the documents on file and the agreed motion to

vacate and remand, is of the opinion that the motion should be granted. See id. The

agreed motion is GRANTED. We set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with

the agreement of the parties. See id.; TEX . R. APP. P. 43.2(d). Costs will be taxed against

appellant. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant.").



                                                         PER CURIAM

Memorandum Opinion delivered and
filed this the 29th day of May, 2008.




                                             2